Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       08-DEC-2020
                                                       07:59 AM
                          SCWC-XX-XXXXXXX              Dkt. 11 OGAC
          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


            IN THE MATTER OF THE ARBITRATION BETWEEN

       UNITED PUBLIC WORKERS, AFSCME, Local 646, AFL-CIO,
                   Respondent/Union-Appellant,
                               and
         STATE OF HAWAI‘I, DEPARTMENT OF TRANSPORTATION,
              LA-15-02 (Glenn Tanaka) (2016-0003),
                  Petitioner/Employer-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1SP161000081)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     and Circuit Judge Eddins, assigned by reason of vacancy)

          Petitioner State of Hawai‘i’s application for writ of

certiorari filed on November 4, 2020, is hereby accepted and

will be scheduled for oral argument.   The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai‘i, December 8, 2020.

                            /s/ Mark E. Recktenwald

                            /s/ Paula A. Nakayama

                            /s/ Sabrina S. McKenna

                            /s/ Michael D. Wilson

                            /s/ Todd W. Eddins